Citation Nr: 0836765	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  06-28 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for polyneuropathy of the 
lower extremities.  


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active duty from August 6, 1980 to November 
5, 1984; from November 16, 1988 to March 16, 1992; and from 
June 17, 2004 to September 22, 2004.  He also had additional 
service in the Army National Guard.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson Mississippi.  

In May 2008, the Board remanded the case for additional 
development.  The case has now been returned to the Board for 
further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has polyneuropathy with numbness 
of the lower extremities that is related to service.  The 
service medical records include a clinical note dated in 
August 2004 which reflects the veteran's complaints of 
bilateral foot numbness.  That month, an EMG revealed 
findings that were most compatible with a mild 
electrophysiologically, predominantly axonal, sensory motor 
polyneuropathy.  A statement of medical examination and duty 
status dated in September 2004 reflects that the veteran was 
on active duty when he complained of a loss of sensation in 
his feet from no known injury, and that it was concluded that 
he had pre-existing chronic polyneuropathy.

In the previous  remand issued in May 2008, the Board 
requested a medical opinion regarding whether a disability of 
the lower extremities pre-existed service, and if so, whether 
it was at least as likely as not that such disability was 
aggravated in service beyond the natural progress of the 
disease.  

In response to the remand instructions, the veteran was 
afforded a VA examination in June 2008.  The diagnosis was 
polyneuropathy by history and EMG study, but no findings of 
polyneuropathy on today's exam.  The examiner further stated 
that, "While this was diagnosed in service, his SMR's would 
suggest this was pre-existing his last active duty."  

Significantly, the VA examiner did not respond to the remand 
instructions regarding providing a medical opinion with 
respect to aggravation of a pre-existing disability.  Where 
the remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance, and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO should return the claims file 
to the examiner who conducted the VA 
examination in June 2008 and request an 
addendum addressing the question of the 
likelihood that a pre-existing 
polyneuropathy was aggravated in service 
beyond the natural progression of the 
disease.  

2.  Thereafter, the RO should readjudicate 
the appellant's claim.  If the benefits 
sought on appeal remain denied, the 
appellant should be provided a 
supplemental statement of the case (SSOC).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




